PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $41,517.05 for medical services rendered to inmates in the Huttonsville Correctional Center, a facility of the respondent. In support of its claim, the claimant submitted invoices for medical services with its Notice of Claim. In its Answer, the respondent asserts that ten of the invoices are for services provided in the current fiscal year and will be paid from current funds. Furthermore, the respondent admits the claim in the amount of $35,930.00. Subsequently, the claimant contacted the Court and indicated it would accept $35,930.00 as satisfaction for the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $35, 390.00.
Award of $35,930.00.